Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a single payload container for providing a horizontal dispersion pattern of sub-projectiles.
Group II, claim(s) 8-11, drawn to a spin stabilized projectile for providing a payload in a horizontal dispersion pattern.
Group III, claim 12, drawn to a process for providing a horizontal dispersion pattern of a payload.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of, “a payload container for providing a horizontal dispersion pattern of sub-projectiles, the container is in the form of a cylinder and comprises at least two sub-projectiles arranged in a core enclosed by a container wall wherein the sub-projectiles are linearly disposed along a straight line segment located in a cross- section of the payload container”, as recited in independent claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art at least in view of HUBER et al. (US 4,676,167 A).
Regarding the applicant’s independent claim 1, Huber et al. disclose a payload container 10 for providing a horizontal dispersion pattern of sub-projectiles (Figs. 5a, 5b; Col. 4, line 59 – Col. 5, line 18), the container 10 is in the form of a cylinder 16 (Fig. 1; Col. 3, lines 11-32) and comprises at least two sub-projectiles 60 arranged in a core 40 enclosed by a container wall 16, Figs. 3, 4; Col. 3, lines 43-68).  Huber et al. describes a payload container (center section 16) for providing different dispersion patterns of sub-projectiles (sub-units 60). In column 4, line 59 to column 5, line 42, the different dispersion patterns are described. For example, when the projectile is travelling horizontally above the ground plane, sub-units 1BB and IAA can be ejected at the same time. By subsequently ejecting sub-units 2AA-2BB, 3AA-3BB in sequence, a horizontal dispersion pattern can be obtained. The payload container of Huber et al. is in the form of a cylinder (see figure 1) and comprises several sub-projectiles (see figures 3 and 4). The sub-projectiles are arranged in a core enclosed by a cylinder wall (see figures | and 2). In figure 4, it can be seen that the sub-projectiles are arranged along several chords. For example, sub-projectiles 1A and 1B are arranged on one chord of a circle, 3A and 2BB on another and so on.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641